Nichols, Judge,
concurring:
I concur with Judge Skelton’s opinion and with the judgment of the court. I would like to add the following comment:
Defendant on oral argument asserted, or admitted, as one prefers, that its position was that the ostensible transactions described in the stipulation were mere shams to cover up what was in reality a loan secured by collateral. There is not much in the stipulation to support this, and what there is appears almost wholly a matter of negative inference, as e.g., the apparent indifference of the parties to the market value of the bonds. Pars. 14 and 17 of the stip. Such a document is a wholly inadequate basis for an argument of the kind defendant makes. In Kramer v. United States, 186 Ct. Cl. 684, 692, 406 F. 2d 1363, 1367 (1969), the court said:
* * * Here, defendant wants us to infer from the stipulated family relationship that the agreement really imports something different from what it says. It invokes the presumption in favor of the Commissioner’s decision and reminds us that the burden of proof is on plaintiff. However, the submission via stipulation, of a contract, without more, satisfies the burden of establishing that the parties agreed to what the contract says. One who intends to argue that there were side agreements, oral, implied, or merely understood, should not stipulate a basic contract alone. * * *
In accordance with the opinion of the court, a memorandum report of the trial judge and a stipulation of the parties, it was ordered on July 1, 1977 that judgment for plaintiff be entered for $63,311.41, plus statutory interest.